Case 1:18-cr-00390-RP Document 65 Filed 03/11/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

UNITED STATES OF AMERICA

VS. Case No. l :18-CR-00390(3)-RP

¢0'>¢00¢0300'>&0'>

Laurentino Reyes-Gomez

UNOPPOSED MOTION FOR CONTINUANCE
TO THE COURT:

NOW COMES Laurentino Reyes-Gomez, Defendant in the above-referenced
cause who, by and through his undersigned attorney, and moves for a continuance of the
motions deadline and trial date in the above cause for the following reasons:

I.

Defendant’s attorney has has been diligently working and negotiating with the
United States Assistant Attorney. There is some indication that additional work on the
case is necessary between the parties to resolve this matter, perhaps without the necessity
of trial. In the interest of judicial resources, Defendant respectii.llly requests an
unopposed continuance to permit this process to continue.

II.

Counsel is requesting that the motions deadline be extended to anytime after May
25, 2019 and the trial date be continued until 60 days after the motions deadline.

III.

This matter is currently set for Jury Selection/Trial on April l, 2019 at 9:00 a.m.,
with docket call set for March 25, 2019 at 9:00 a.m.

IV.
Defense counsel has conferred with both the Assistant United States Attorney and

his co-defense counsel. All parties have indicated that they are not opposed to this
motion.

Case 1:18-cr-00390-RP Document 65 Filed 03/11/19 Page 2 of 3

V.
This motion is not made for the purpose of delay, but only that justice may be done.

WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court
grant this motion and for such other relief to which Defendant shows himself entitled.

Respectfully submitted,

R. SCOTT MAGEE,
ATTORNEY AT LAW, PLLC
107 N. Lampasas Street
Round Rock, Texas 78664
(512) 983-1675 Telephone
(512) 354-7538 Facsimile
scott@mageeflrm.net

By: /s/ R. Scott Magee
R. Scott Magee
Tean State Bar No. 24010204

ATTORNEY FOR DEFENDAN'I`

CERTIFICATE OF CONFERENCE

By my signature below, I do hereby certify that on March ll, 2019, I conferred
with Assistant United States Attomey, Gabriel Cohen, and my fellow co-counsel
regarding this motion for continuance and they advised that they are unopposed to this
motion.

/s/ R. Scott Magee
R. Scott Magee

Case 1:18-cr-OO390-RP Document 65 Filed 03/11/19 Page 3 of 3

CERTIFICATE OF SERVICE

By my signature below, l do hereby certify that a true and correct copy of the
above and foregoing instrument was served on all known filing users by electronic mail
via CM/ECF on March ll, 2019.

Notice has been electronically mailed to:

Gabriel Cohen
OScar Buitron
Jon Evans

/s/ R. Scott Magee
R. Scott Magee

 

